Title: To John Adams from B. de Cabarrus Jeune, 8 April 1780
From: Cabarrus, B. de, Jeune
To: Adams, John


      
       Monseigneur
       Bordeaux 8 avril 1780
      
      Jay reçu la Lettre que Vôtre Excélence m’a fait L’honneur de m’écrire Le 2 du courant. Je Suis bien Sensible, aux remerciements qu’elle à la bonté de me faire; elle à bien voullu avoir égard a mes disposition. Je me trouverai toujours trés heureux d’avoir des occasions à pouvoir Luy étre utille.
      Votre Excélence me demande un detail des differentes qualités de vins de cette province; nous en avons de plusieurs espéces, et qui différent de beaucoup suivant Le terrein, ou on Les receuille.
      Les vins propres pour L’amérique Sont des vins de palus, de mont ferran, d’ambés, et autres endroits circonvoisins, ils se sont vendus cette année depuis 180 jusques a 240. Le tonneau, composé de 4 barriques, chaque barrique contenant 250 bouteilles mesure de Paris, ces sortes de vins sont trop durs et trop couverts, pour L’ordinaire d’une maison, ils Se dépouillent et Se bonnifient, dans Le trajet pour L’amérique.
      Les vins de graves Sont plus légers et plus délicats, ils peuvant même Suporter Le trajet de La mer, ils se sont vendus, cette année, depuis 60 Jusque à 80 écus Le tonneau, il s’en trouveroit du vieux depuis 400 jusques a 600.
      Les vins blancs de grave qui sont tres estimés Se Sont vendu, nouveaux, depuis 240. jusques a 300 Le tonneau. Les vieux de 3. 4. 5. et 6 ans, vaudrirent depuis 500. Jusques à 800.
      Les vins blancs de Sauterne des premiers crus vallent Les nouveaux, 300. Je viens d’en acheter à le prix. Les vieux de 5 ans jusques a 10 ans depuis 600. jusques a 1000. Le tonneau.
      Les vins vieux du medoc qui ne sont potables que dans 4. 5. et 6 ans, Seroient du prix de 1200. à 1800 Le tonneau. Suivant Les crus, d’hautbrion de St julien, de chatteau margaux; Le vin vieux de Saint émilion de 600 à 1000 Le tonneau. Nous avons des crus, qui ne Sont pas aussi renommés qui donnent d’excélent vins. Les vins nouveaux du médoc, de cette année du bons crus, Se sont vendus depuis 400. jusques à 600; mais L’entretien pendant 5 ou 6 ans, jusques à ce qu’ils Soient potables, Les rend fort chers Si Le vin que j’ay eu L’honneur d’offrir à votre Excélence pour Son voyage, et qui est d’un du premier cru de St julien de L’année 1775. à été trouvé bon. Je pourrai Luy en procurer à raison de 1500 Le tonneau, ou à 35s La bouteille verre compris. Il en reste au proprietaire environ 20 pièces, qui pourroient bien luy étre enlivées avant de recevoir La réponse de votre excélence. Elle n’aura qu à me désigner Le prix à peu près qu’elle voudra mettre dans Les vins dont elle aura besoin, J y employerai toute L’économie Sans que cela prejudicie a La bonne qualité.
      Les vins de Sauterne, Preignac, et Barsac, blancs, Sont à peu près de La meme qualité, ils portent un gout de Liqueur, et par vetusté, Le gout et La coulleur du vin de Canaries. Le vin blanc de graves est plus Sec, et ne roussit point comme Les autres il à ordinairement La coulleur du Laurier. On peut mettre Le vin, dans les caisses de 50 bouteilles et c’est l’usage, pour celui que L’on auroit à Paris, on Les conditione de façon, qu’il n’arrive aucune avarie par Les routtiers, il en couttera, 10 a 13 par quintal Suivant que les routtiers Sont rares ou communs. Nous avons dans L’entre deux mers, qui est le pays, qui est entre La garonne et La dordogne, beaucoup de petits vins blancs, qui Se vendent pour Le nord, Le prix en est depuis 50 a 60 écus Le tonneau, ce seroit d’excelent vin, pour L’amérique Septentrionale, ils sont de bon gout, et se conservent Longtemps.
      J’avois pris La Liberté de faire part a votre Excelence du malheureux événement arrivé a Portsmouth à mon navire Le Soucy. Mess. Sabatier et Dupréx interessés dans cette expédition auront peut être deja eu L’honneur de vous en entretenir et de vous demander votre protection pour L’objet que nous divise avec Mr. Simon Deane qui agéré La cargaison de ce navire, J’espere que votre Excelence, voudra bien S’interisser affin que La Justice nous soit rendüe.
      
       Je Suis avec Respect Monseigneur de votre excelence Le trés humble & obt Serviteur,
       De Cabarrus, Jeune
      
     